ON MOTION FOR REHEARING.                   Opinion filed July 8, 1924.
Learned counsel for defendant, in their motion for rehearing, insist that there was a sale of Russian rubles to plaintiff, and that when defendant refused to issue its check on Petrograd, plaintiff should only be entitled to recover the rubles which defendant *Page 700 
had purchased for him. This contract cannot be separated into two or three parts. Plaintiff wanted to purchase from defendant, 4000 rubles, to be paid by a check on Petrograd. These are concededly the facts in this case. He was to pay for these in installments. He complied with his contract, and defendant refused to do so. Plaintiff, therefore, treated the contract as rescinded on account of its breach by defendant, and sued for money had and received. As stated in the original opinion, defendant does not in any way suggest that this is not a proper remedy.
We have carefully gone over defendant's motion for rehearing, but upon careful consideration we are constrained to hold that this judgment is right under the facts of this case. Therefore the Commissioner recommends that the motion for rehearing be overruled.